Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11, 14, 17, 21, 24, 26-27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Park (2021/00520953) in view of Lin et al (WO 2022/021314, hereinafter referred to as Lin).
Regarding claims 1, 17, 26, and 30. Park discloses a method for wireless communication at a user equipment (UE), comprising: receiving a transmission over a first sidelink data channel in a first sub-band of an unlicensed radio frequency spectrum band (see at least abstract and paragraphs [0083]. [0092]); the plurality of feedback channel occasions in a plurality of sub-bands (see at least abstract, figures 8, 16 and paragraphs [0011], [0014] and [0180]); and transmitting feedback associated with the transmission over one or more feedback channel occasions of the plurality of feedback channel occasions (see at least abstract, figures 8, 16 and paragraphs [0011], [0014] and [0180]).
Park discloses all the limitations of the claimed invention with the exception of performing a listen-before-talk for each of a plurality of feedback channel occasions corresponding to the first sidelink data channel in the first sub-band, based at least in part on the listen-before-talk for each of the plurality of feedback channel occasions. However, Lin, from the same field of endeavor, teaches performing a listen-before-talk for each of a plurality of feedback channel occasions corresponding to the first sidelink data channel in the first sub-band, based at least in part on the listen-before-talk for each of the plurality of feedback channel occasions (see at least abstract, background and summary). Thus, it would have been, obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Lin, as indicated, into the communication method of Park for the purpose of decreasing a resource over-booking issue in SL communication and/or resolving an issue of potential loss of access to a radio channel when operating in an unlicensed frequency spectrum.
Regarding claims 2 and 27. Park in view of Lin discloses a method further comprising: receiving a control message including a configuration of the plurality of feedback channel occasions corresponding to the first sidelink data channel in the first sub-band, wherein performing the listen-before-talk for each of the plurality of feedback channel occasions is based at least in part on the configuration of the plurality of feedback channel occasions (Lin: see at least abstract, background and summary).
Regarding claims 11 and 21. Park in view of Lin discloses a method wherein transmitting the feedback associated with the transmission over the one or more feedback channel occasions of the plurality of feedback channel occasions comprises: transmitting the feedback over each feedback channel occasion of the plurality of feedback channel occasions that is associated with a successful listen-before-talk and that is located in an earliest symbol period including a feedback channel occasion (Lin: see at least figures 3-4).
Regarding claims 14 and 24. Park in view of Lin discloses a method wherein transmitting the feedback associated with the transmission over the one or more feedback channel occasions of the plurality of feedback channel occasions comprises: transmitting the feedback over each feedback channel occasion of the plurality of feedback channel occasions that is associated with a successful listen-before-talk (Lin: see at least figure 2).
Claims 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Lin and further in view of Wu et al (WO 2021/030024, hereinafter referred to as Wu).
Regarding claims 12 and 22. Park in view of Lin discloses all the limitations of the claimed invention with the exception of  receiving a configuration indicating a primary feedback channel occasion and one or more secondary feedback channel occasions of the plurality of feedback channel occasions, wherein transmitting the feedback associated with the transmission over the one or more feedback channel occasions of the plurality of feedback channel occasions comprises: transmitting the feedback over the primary feedback channel occasion or over any of the one or more secondary feedback channel occasions based at least in part on whether the primary feedback channel occasion is associated with a successful listen-before-talk. However, Wu, from the same field of endeavor, teaches configuring UE to have different resources to send a first feedback and a second feedback if the first feedback fails over different resources (see at least paragraph [0082]). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Wu into the communication method of Park in view of Lin by receiving a configuration indicating a primary feedback channel occasion and one or more secondary feedback channel occasions of the plurality of feedback channel occasions, wherein transmitting the feedback associated with the transmission over the one or more feedback channel occasions of the plurality of feedback channel occasions comprises: transmitting the feedback over the primary feedback channel occasion or over any of the one or more secondary feedback channel occasions based at least in part on whether the primary feedback channel occasion is associated with a successful listen-before-talk for the purpose of confirming data reception and avoid transmission errors.
Claims 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Lin and further in view of Yin et al (US 2021/0314104, hereinafter referred to as Yin).
Regarding claims 13 and 23. Park in view of Lin discloses all the limitations of the claimed invention with the exception of receiving a configuration indicating a priority of the plurality of feedback channel occasions, wherein transmitting the feedback associated with the transmission over the one or more feedback channel occasions of the plurality of feedback channel occasions comprises: transmitting the feedback over a feedback channel occasion of the plurality of feedback channel occasions that has a highest priority and that is associated with a successful listen-before-talk. However, Yin, from the same field of endeavor, teaches configuring different resources from different feedbacks and associate the different feedbacks with different priorities (see at least claim 9). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Yin, as indicated, into the communication method of Park in view of Lin by transmitting the feedback over a feedback channel occasion of the plurality of feedback channel occasions that has a highest priority and that is associated with a successful listen-before-talk for the purpose of managing data communication and saving resources by avoiding unnecessary retransmissions.
Claims 15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Lin and further in view of Talarico et al (US 2022/0183064, hereinafter referred to as Talarico).
Regarding claims 15 and 25. Park in view of Lin discloses all the limitations of the claimed invention with the exception of transmitting the feedback over a first feedback channel occasion within a same channel occupancy time of the transmission based at least in part on a cyclic prefix extension. However, Talarico, from the same field of endeavor, teaches transmitting the feedback over a first feedback channel occasion within a same channel occupancy time of the transmission based at least in part on a cyclic prefix extension (see at least paragraphs [0045] and figure 1). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Talarico, as indicated, into the communication method of Park in view of Lin for the purpose of improving communication over unlicensed spectrum.
Allowable Subject Matter
Claims 3-10 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO_892.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
When responding to this office action, applicants are advised to clearly point out the patentable novelty which they think the claims present in view of the state of the art disclosed by the references cited or the objections made. Applicants must also show how the amendments avoid such references or objections. See 37C.F.R 1.111(c). In addition, applicants are advised to provide the examiner with the line numbers and pages numbers in the application and/or references cited to assist examiner in locating the appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416. The examiner can normally be reached Monday-Friday 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476